Citation Nr: 9900271	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional
Office Center in Fort Harrison, Montana


THE ISSUES

Entitlement to service connection for arteriosclerotic heart 
disease secondary to service-connected carcinoma of the left 
lung, post radiation therapy with thoracotomy and obstructive 
lung disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1955 until his 
retirement in October 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana, which, in 
pertinent part, denied service connection for 
arteriosclerotic heart disease as secondary to the veterans 
service-connected carcinoma of the left lung, post radiation 
therapy with thoracotomy and obstructive lung disease.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially maintain that 
he has arteriosclerotic heart disease which is a direct 
result of the radiation therapy he received for his service-
connected lung cancer.  It is claimed that the radiation 
therapy damaged his arteries and this made him more 
susceptible to developing heart disease.  The veterans 
representative has also asserted that arteriosclerotic heart 
disease was initially manifested in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence of record is against the claim for service 
connection for arteriosclerotic heart disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Arteriosclerotic heart disease was first demonstrated 
many years after active service and is not related to 
radiation therapy provided for the veterans service-
connected carcinoma of the left lung.

3.  There is no competent evidence of a nexus between current 
arteriosclerotic heart disease and an incident of service.


CONCLUSION OF LAW

The veterans arteriosclerotic heart disease was not incurred 
in or aggravated by active service, may not be presumed to 
have been incurred in such service, and is not secondary to 
his service-connected carcinoma of the left lung, post 
radiation therapy with thoracotomy, and obstructive lung 
disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  
Service department physicians have expressed the opinion that 
that radiation therapy probably caused damage to the 
arteries.  Accordingly, the Board finds that the claim is at 
least plausible.

The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the claims folder was 
referred for a medical expert opinion regarding the veterans 
assertion that his arteriosclerotic heart disease was a 
direct result of radiation therapy he received for his 
service-connected lung cancer.  

Background

A review of the service medical records reflects that, on one 
occasion in March 1968, the veteran was seen for complaints 
of recurrent brief episodes of left lateral chest wall pain 
occurring off and on since January 1968.  Clinical findings 
were unremarkable and electrocardiogram tracings were 
reported as normal.  

He was seen on another occasion in April 1969 for complaints 
that included left chest pain.  He described the pain as 
sharp and shooting upward toward the neck.  It came on when 
he was nervous.  There was no association with exertion.  On 
examination, the lungs were clear and the heart was normal.  

The veteran was seen thereafter for various complaints, 
including one visit in June 1975.  At that time, examination 
showed the lungs were clear and the heart displayed normal 
sinus rhythm.  A chest X-ray study was interpreted as being 
normal.  Electrocardiogram studies showed nondiagnostic ST-T 
waves.  The impressions included left pleuritic chest pain.  

Subsequent evidence includes the report of electrocardiogram 
tracings accorded the veteran in February 1978 at which time 
he was seen for a clinical impression of chest pain.  The 
tracings were interpreted as being within normal limits and 
as showing no change from a study done in April 1977.  

At the time of a visit in June 1978, the veteran complained 
of severe flu symptoms causing chest pain radiating to the 
back.  The assessment was an upper respiratory infection.  
When he returned several days later, the lungs were clear to 
auscultation and percussion.  A chest X-ray study was 
interpreted as being within normal limits.  

At the time of separation examination in July 1978, clinical 
evaluation disclosed no abnormalities of the lungs and chest, 
the heart, or the vascular system.  Notation was made that 
the veteran had complained of shortness of breath and pain 
and pressure in the chest in 1975 and this had been diagnosed 
as possible bronchitis and peptic ulcer, but there had been 
no problem since.  Electrocardiogram tracings were again 
interpreted as being within normal limits and chest X-ray 
studies were said to be negative.  

The veteran was accorded a rating examination by VA in March 
1979.  Complaints included chest pain.  However, clinical 
examination was normal.  An X-ray study of the chest was 
normal, and electrocardiogram tracings were also interpreted 
as being normal.  

The veteran was hospitalized at a service department medical 
center from June to July 1983 with complaints of cough and 
pleuritic chest pain.  It was noted he was a heavy smoker and 
had presented to the service department hospital with cough 
and pleuritic chest pain.  There was no previous history of 
lung problems.  Past history and review of systems were 
noncontributory.  General physical examination was 
unremarkable.  During hospitalization, bronchoscopic 
examination revealed a fungating lesion in the left upper 
lobe.  The lesion was biopsied and showed poorly 
differentiated carcinoma.  In July 1983, the veteran 
underwent exploratory thoracotomy and a mediastinal lymph 
node was found to be positive for poorly differentiated 
carcinoma.  The diagnosis was large-cell undifferentiated 
carcinoma of the left lung with proven metastasis to a lymph 
node in the aortopulmonary window.  

Of record is a medical care progress note dated August 31, 
1983, reflecting that the veteran was currently on his fourth 
week of radiation therapy for treatment of the carcinoma.  

The veteran was hospitalized at a service department facility 
for several days in May 1985.  It was reported that he had 
received a total of 5,000 rads in 25 fractions over 36 days 
with the therapy having been completed on September 8, 1983.  
Bronchoscopic examination in February 1984 reportedly showed 
no evidence of disease.  During an extended vacation 
beginning in late 1984, the veteran began to notice increased 
frequency and duration of upper respiratory infections and 
cough for which he received several trials of antibiotics.  
It was indicated that subsequent review of systems showed 
increased frequency of respiratory tract infections 
associated with increased frequency of cough.

The veteran denied any shortness of breath, chest pain, 
hemoptysis, hoarseness, dyspnea on exertion, significant 
weight loss, noticeable lymphadenopathy, or polyuria.  He was 
not taking any medications at the time of admission in May 
1985.  His past history reflected a notation that he had had 
a transient ischemic attack in 1982.

In a report of evaluation at a service department cardiology 
clinic in August 1995, it was noted the veteran was status 
post right coronary artery intracoronary stent in 1993, and 
known 100 percent left anterior descending occlusion on that 
date, with increasing angina, and concomitant coronary artery 
disease to be ruled out.  The veteran underwent cardiac 
catheterization and the post catheterization diagnosis was 
three-vessel obstructive coronary artery disease, status post 
right coronary artery stent, with mild reduction in left 
ventricular systolic function.

It was stated that his past medical history was complicated 
with large-cell undifferentiated lung cancer documented in 
1983 with subsequent radiation therapy treatment.  Notation 
was made that he also had cardiac risk factors of peripheral 
vascular disease, hypertension, hypercholesterolemia.  It was 
stated he had also had a myocardial infarction in the past.  

Notation was made that the left internal mammary artery was 
very torturous with a proximal 90 percent stenosis, and 
changes very likely due to radiation therapy as well as 
possible direct malignancy effect.

It was stated that the veterans case was thoroughly 
discussed at the combined cardiology and cardiothoracic 
surgery conference at a service department facility in August 
1995, with the consensus opinion being that the left anterior 
descending, although supplying a viable myocardium (as 
evidenced by thallium scanning), was too small an artery and 
appeared to be too chronically diseased to have a reasonable 
chance at survival post bypass surgery with a vein graft.  
The vein graft likely had a 50 percent risk of complete 
stenosis within one-year time due to sluggish flow and the 
poor anterior descending caliber and luminal diameter.  

VA accorded the veteran an examination for diseases of the 
arteries and veins in July 1996.  It was reported that his 
history of heart disease dated to March 1995, when he was 
found to have had a myocardial infarction.  The veteran 
reported that he had gone to a civilian physician who advised 
him that his problem was that his left ventricle had been 
fried by the radiation therapy he had received.

Significant history included notation of pulmonary disease, 
with history of tobacco use.  Reference was made to the 
diagnosis in 1983 of carcinoma of the lung.  It was stated 
that surgery had been attempted and the veteran had undergone 
radiation, but refused chemotherapy.  He then went to Italy 
for spiritual purposes.  Upon his return he claimed all of 
the lesions and other findings were negative.  He reported 
that he had been essentially healthy from that time until 
1995 when his heart disease began.  

The examiner stated that pulmonary function testing was 
essentially normal and only suggestive of mild obstructive 
lung disease with no improvement post bronchodilators.  He 
stated that he found himself hard press (sic) to suggest 
that the present pulmonary disease has any impact on the 
diagnosis of A.S.H.D.  It was indicated that current X-ray 
study of the chest compared to one done in September 1994 
showed no changes, and the only postoperative changes present 
involved the left side.

The examiners conclusion was that the conditions are 
independent from each other and at present time his pulmonary 
status does not impact the condition of A.S.H.D.

At a hearing held before a hearing officer at the RO in 
September 1997, the veteran and his spouse testified that 
they had been told orally by service department physicians 
who had initially treated the veterans myocardial infarction 
that it was related to radiation therapy.  

The claims folder was referred for review to a VA radiation 
oncologist who was asked to comment on whether it was as 
least as likely as not that there was a causal relationship 
between the radiation therapy the veteran received for his 
lung cancer and the development of his heart disease.  In a 
memorandum dated in September 1998, the radiation oncologist 
stated that a review of the record showed that the veteran 
had undergone radiation therapy of 5,000 rads which was 
completed in September 1983.  She went on to state the 
following:

Median survival of Stage III lung 
cancer is 9-13 months and has a two-year 
survival rate with 15-20 percent.  More 
recent studies with higher doses of 
radiation claim a five-year survival of 
only 3-10 percent.  Taking these 
statistics into account, it is clear that 
he [the veteran] has done phenomenally 
well since being diagnosed with lung 
cancer.  Experimental observations 
suggest that patients with general 
arteriosclerotic risk factors have an 
increasing risk of developing arterial 
injury following therapeutic irradiation.  
Irradiation has been shown to work in 
combination with other atherogenic 
factors including smoking, 
hypercholesterolemia, hypertension, and 
hereditary factors.  Radiation-related 
arterial injury is sharply limited to 
arterial segments in the treatment field 
and the histological appearance and 
development is not fundamentally 
different from lesions observed in cases 
of generalized arteriosclerosis.  

He has a history of possible myocardial 
infarction in 1985 and multiple 
documented episodes of chest pain prior 
to receiving radiotherapy to the left 
lung.  He also has multiple cardiac risk 
factors including peripheral vascular 
occlusive disease, hypertension, 
hypercholesterolemia and heavy smoking up 
to three packs a day.  

It is possible that radiation therapy 
may have contributed to atherosclerotic 
changes in the treated area.  However, 
given the patients history of heavy 
smoking, hypertension, and 
hypercholesterolemia; in addition to the 
development of peripheral disease far 
from the radiation field, it is likely 
that radiation played little role in the 
development of his coronary artery 
disease.  Furthermore, it is unlikely 
that the patient, without radiation, 
would survive fifteen years following a 
diagnosis of Stage III lung carcinoma.  


Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

The veterans representative has essentially asserted that 
arteriosclerotic heart disease was manifested in service by 
chest pain, that the chest pain continued after service and 
up to the present time.  The service medical records do show 
a complaint of chest pain, however, heart disease was not 
identified in service, nor is such disease documented for 
many years after service.

The veteran and his representative have not submitted any 
competent (medical) evidence linking the current diagnosis of 
arteriosclerotic heart disease to the inservice complaint of 
chest pain or any other incident of service.  In the absence 
of such evidence, service connection for arteriosclerotic 
heart disease cannot be granted on a direct or presumptive 
basis.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The principal contention of the veteran and his 
representative is that his heart disease is due to radiation 
therapy he was accorded for his service-connected lung 
cancer.  

Based on a review of the record, the undersigned finds that 
the preponderance of the evidence is against the appellants 
claim of entitlement to service connection for heart disease 
secondary to radiation therapy provided for service-connected 
lung cancer.  The Board initially recognizes the comments 
made by two service department physicians in August 1995 that 
the veterans left internal mammary artery was very tortuous 
with a proximal 90 percent stenosis, with changes very 
likely due to radiation therapy as well as possible direct 
malignancy effect.  However, in their medical report, the 
physicians also noted that the veteran had various cardiac 
risk factors, to include peripheral vascular disease, 
hypertension, and hypercholesterolemia, as well as a reported 
myocardial infarction in the past.

The veteran was accorded an examination by a VA physician for 
the express purpose of determining whether or not his 
cardiovascular condition was caused by or aggravated by his 
service-connected pulmonary disease in 1996.  The physician 
who conducted the examination at that time made note of the 
veterans history and conducted a current examination.  The 
physician expressed the opinion that the veterans pulmonary 
disease and his heart disease were separate and distinct 
conditions, with the pulmonary disease having no impact on 
the veterans heart disease.

The claims folder was thereafter referred to a VA radiation 
oncologist for review of the entire file and her comments as 
cited above in this decision noted the veterans multiple 
cardiac risk factors.  She noted that, while it was indeed 
possible that radiation therapy might have contributed to 
atherosclerotic changes in the treated area, given the 
veterans history of heavy smoking, hypertension, 
hypercholesterolemia, and the development of peripheral 
disease far from the radiation field, it was more likely that 
radiation played little role in the development of his 
coronary artery disease.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that opinions offered by VA 
examiners based on a review of the evidence on file are 
considered to play a crucial role in reaching an informed 
opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).

The evidence essentially places the opinions doubting a 
causal connection expressed by two physicians, one a 
specialist in radiation oncology, against the opinion 
expressed by the service department physicians in 1995 that 
the stenosis in the left circumflex artery was likely due to 
radiation therapy.  The contrary opinions were expressed 
subsequent to the opinion in favor of a relationship and it 
appears that the physicians who expressed the contrary 
opinion had more records available to them for review and had 
the August 1995 comments available for their review before 
expressing their opinion.

As noted by the radiation oncologist following her review of 
the entire evidence of record, the veteran had multiple 
cardiac risk factors.  Of interest to the undersigned is her 
specific notation that the development of peripheral disease 
and the development in the veteran was far from the radiation 
field and this made it likely that radiation played little 
role in the development of the veterans coronary artery 
disease.

It is the opinion of the undersigned that her comments and 
the opinion by the VA physician who examined the veteran in 
1996 are more probative and carry more weight than the 
comments expressed in 1995 by the service department 
physicians.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for heart disease secondary 
to radiation therapy for service-connected lung cancer.


ORDER

Service connection for heart disease secondary to radiation 
therapy provided for service-connected lung cancer is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
